Moyer, C.J.
Affiant is counsel for the plaintiffs in the above-captioned case assigned to Judge Patricia Cleary of the Cuyahoga County Court of Common Pleas. He asserts that Judge Cleary should be disqualified because affiant and his family were active supporters of Judge Cleary’s election opponent and because her denial of a motion for a continuance in this case apparently was based on affiant’s support of Judge Cleary’s opponent.
Judge Cleary has requested that I recuse myself from ruling on this affidavit of disqualification because of my entry in In re Disqualification of Cleary (June 16, 1994), No. 94-AP-046, unreported. She asserts that this entry demonstrates a predisposition and an animosity toward her. I have reviewed that entry, in which I found the affiant’s claim of bias and prejudice not to be well taken and denied the request for disqualification, and conclude that it was not the product of a predisposition or animosity toward Judge Cleary. The request to recuse is denied.
With respect to affiant’s claim of bias and prejudice on the part of Judge Cleary, a judge’s denial of a motion for a continuance is not evidence of bias or prejudice. In re Disqualification of Spahr (1987), 36 Ohio St.3d 603, 522 N.E.2d 457. Moreover, the fact that a party or lawyer in a pending case campaigned for or against the judge is not grounds for disqualification. In re Disqualification of Celebrezze (1991), 74 Ohio St.3d 1231, 657 N.E.2d 1341. Affiant speculates that his support of Judge Cleary’s opponent was the cause of the adverse ruling on the motion for a continuance (see paragraphs 1 and 7 of the affidavit), but he fails to substantiate this assertion. Based on the record before me, I cannot conclude that Judge Cleary is biased or prejudiced for or against any party to this matter.
For these reasons, the affidavit of disqualification is found not well taken and is denied. The case shall proceed before Judge Cleary.